THE THIRTEENTH COURT OF APPEALS

                                   13-18-00606-CV


                             Argelio and Ana Herrera
                                        v.
       Germania Farm Mutual Insurance Association and Tracey Lachee Burkes


                                 On appeal from the
                County Court at Law No. 4 of Cameron County, Texas
                         Trial Cause No. 2017-CCL-00933


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellants.

      We further order this decision certified below for observance.

February 14, 2019